In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                         No. 12-105V
                                  Filed: December 15, 2014

*************************                                    UNPUBLISHED
KORTNEY MEADOWS,           *
                           *                                 Special Master Hamilton-Fieldman
               Petitioner, *
                           *                                 Petitioner’s Motion for Dismissal
v.                         *                                 Decision; Insufficient Proof of
                           *                                 Causation; Vaccine Act Entitlement;
SECRETARY OF HEALTH        *                                 Human Papillomavirus (“HPV”)
AND HUMAN SERVICES,        *                                 Vaccine; Idiopathic Transverse
                           *                                 Myelitis.
               Respondent. *
*************************

Scott William Rooney, Nemes, Rooney P.C., Farmington Hills, MI, for Petitioner.
Debra Begley, United States Department of Justice, Washington, DC, for Respondent.

                                          DECISION 1

        On February 15, 2012, Kortney Meadows (“Petitioner”) filed a petition for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006).
Petitioner alleged that she suffered from idiopathic transverse myelitis, and that this injury had
been caused by human papillomavirus (“HPV”) vaccines administered to her on May 8, 2008,
May 20, 2008, July 16, 2008, and February 18, 2009. Petition (“Pet”) at 1-3. The undersigned
now finds that the information in the record does not show entitlement to an award under the
Program.

       On December 12, 2014, Petitioner filed a Motion for a Decision Dismissing Her Petition
(“Motion”). Petitioner indicates that “[a]n investigation of the facts and science supporting her
case has demonstrated … that she will be unable to prove that she is entitled to compensation in
the Vaccine Program.” Motion at 1. Petitioner further states that she understands a decision
1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
dismissing her petition will result in a judgment against her and will end all of her rights in the
Vaccine Program. Motion at 1-2.

        To receive compensation under the Vaccine Act, Petitioner must prove either 1) that she
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of her vaccinations, or 2) that she suffered an injury that was actually caused by a vaccine.
See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not uncover
any evidence that she suffered a “Table Injury.” Further, the record does not contain any other
persuasive evidence indicating that her injuries were caused by a vaccination.

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on
the petitioner’s claims alone. Rather, the petition must be supported by either medical records or
by the opinion of a competent physician. § 300aa-13(a)(1). In this case, the medical records are
insufficient to establish entitlement to compensation, and no expert report has been filed.

       Therefore, the only alternative remains to DENY this petition. Thus, this case is
dismissed for insufficient proof. In the absence of a motion for review, the Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.

                                                      /s/Lisa D. Hamilton-Fieldman
                                                      Lisa D. Hamilton-Fieldman
                                                      Special Master




                                                  2